Citation Nr: 1112764	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  08-18 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for macular degeneration.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

3.  Entitlement to increased evaluations in excess of 10 percent prior to February 12, 2008, in excess of 20 prior September 2, 2009, and 30 percent thereafter, for bilateral sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1971 to January 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2006, September 2007 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia (RO).  

The RO granted entitlement to service connection for bilateral sensorineural hearing loss in the November 2006 rating decision, and it assigned a 10 percent evaluation, effective from January 26, 2006.  The Veteran appealed the assigned evaluation.  In the September 2007 rating decision, the RO denied entitlement to service connection for macular degeneration. 

By the way of a May 2008 rating decision, the RO increased the assigned evaluation from 10 to 20 percent, effective from February 12, 2008, and in a December 2009 rating decision, it increased the assigned evaluation from 20 to 30 percent, effective from September 2, 2009.  Since the grants during the pendency of this appeal do not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

Also, in the December 2009 rating decision, the RO denied entitlement to service connection for PTSD. 

In November 2010, the Veteran testified before the undersigned during a Board hearing at the RO on the issue of entitlement to service connection for macular degeneration.  During the hearing, the undersigned identified the issues on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claims.  Additionally, the Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).  A copy of the hearing transcript has been associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran has not yet received a statement of the case after his submission of a timely notice of disagreement from the December 2009 rating decision denying his claims for service connection for PTSD.  In his December 2010 notice of disagreement, the Veteran stated that he disagreed with RO's December 2009 rating decision denying his service connection claim. 

Thus, because the Veteran has filed a notice of disagreement, a remand to the RO is necessary in order for the RO to issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Next, the Board notes that on his March 2008 substantive appeal, VA FORM-9, appealing the initial assignment of a 10 percent evaluation for bilateral sensorineural hearing loss, the Veteran indicated his desire for a hearing before a Member of the Board at the RO (a Travel Board hearing) on this issue.  The Veteran has not withdrawn his request for a Travel Board hearing.  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to a veteran who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  While the Veteran was afforded a hearing in November 2010, the issue of entitlement to an increased rating for bilateral sensorineural hearing loss was not discussed at that time.  Since there is no indication in the claims folder that the Veteran no longer desires to testify on this issue, a remand of this issue to the RO for a travel board hearing is warranted.

The Board now turns to the issue of entitlement to service connection for macular degeneration.  A remand is needed to provide the Veteran with a VA examination and to obtain a medical opinion on whether his macular degeneration was caused or aggravated by his period of service, to include any exposure to radiation.  The Veteran asserts that his macular degeneration results from exposed to radiation during his period of service.  The Veteran's military occupational specialty (MOS) indicates that he worked in close proximity to microwave radiation.  The Veteran has reported that his eyes were exposed to radiation while he preformed his duties as a microwave repairman.  The Veteran has not asserted any exposure to ionizing radiation.  38 C.F.R. § 3.309(d)(3).  

It is noted that the Veteran's service treatment records show that on his October 1970 enlistment examination he was found to have defective color vision, but there was no eye disease or injury observed.  His visual acuity at the time was 20/30 in his right eye (OD) and 20/70 in his left eye (OS). There was no correction noted.  It appears that the Veteran was provided with eye glasses to correct his decreased visual acuity during his period of service.  On the January 1973 examination prior to separation, his eyes were evaluated as normal and his visual acuity at the time was 20/40 in his right eye (OD) and 20/20 in his left eye (OS), and it was 20/20 with correction in his right eye (OD) and 20/17 with correction in his left eye (OS).  

The Veteran has testified that he first observed problems with his vision in service and that he has continued to experience a decrease in his visual acuity since then.  The Veteran reported that he was diagnosed with macular degeneration in 2002.  VA treatment records show that he has been diagnosed with age-related macular degeneration, but the Veteran asserts that his disorder has had an earlier onset (in his 50's) than that typical of individuals with age-related macular degeneration.  There is no medical opinion of record that addresses the Veteran's assertions.  The Board finds that a remand is warranted to obtain such an opinion. 

Prior to any examination, the RO should seek the Veteran's assistance in obtaining any outstanding records of pertinent VA or private treatment.

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the Veteran a Statement of the Case as to the issues of entitlement to service connection for PTSD.  The Statement of the Case should be sent to the latest address of record for the Veteran.  The RO should inform the Veteran that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).

2. The RO should schedule the Veteran for a hearing before a Veterans Law Judge (VLJ) on the issue of an increased rating for bilateral sensorineural hearing loss, at the RO, pursuant to his March 2008 request.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2010).  If the Veteran no longer desires the requested hearing, a signed statement to that effect must be placed in the claims file.

3. Ask for the Veteran's assistance in obtaining any outstanding records of pertinent VA or private treatment.  

4. After all the available records have been associated with the claims folder, the RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed macular degeneration.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The claims file should be made available to the examiners for review prior to entering any opinions, and the examination reports should include discussion of the Veteran's documented medical history and assertions.

The examiner is requested to provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran has macular degeneration that was caused or aggravated by exposure to radiation in service, or is otherwise related to the Veteran military service.  

If the examiner concludes that any diagnosed disability is considered to be a congenital or developmental abnormality, or that the diagnosed disorder pre-existed the Veteran's service, this should be specifically stated.  With respect to any diagnosed congenital or developmental abnormality, or pre-existing disorder, the examiner should opinion whether it is at least as likely as not that any diagnosed disorder was aggravated beyond the normal progress of the disease during or due to the Veteran's military service, to include his exposure to radiation in service.

In rending his or her opinion, the examiner is asked to consider and address the findings in his service treatment records, the findings and diagnoses expressed in the VA treatment records, and the Veteran's lay statements, including any medical history provided by the Veteran at his VA examination.

The examiner must discuss the rationale for any opinion expressed, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should so indicate.  

5. The Veteran should be advised in writing that it is his responsibility to report for the VA examination(s), to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6. The RO/AMC should then readjudicate the claim for entitlement to service connection for macular degeneration.  If the benefit sought remains denied, then the RO should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The claim should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


